[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS OF FACTS
Peoples Bank, plaintiff, issued two charge cards to Gerson and Zelma Campbell. The charge account was carried on the books of the CT Page 7320 plaintiff as a joint account in the name of Gerson and Zelma Campbell.
All charges incurrred [incurred] on the account were by defendant, Gerson Campbell, in the amount of $7,506.90. Notice of charges were mailed to Gerson and Zelma Campbell. Notice of delinquency was mailed to Gerson and Zelma Campbell.
There is no dispute that the charges were incurred
Zelma Campbell did not appear at the hearing. Gerson Campbell appeared pro se and argued his defense.
Gerson Campbell's defense was essentially on behalf of his spouse, Zelma, in that, since Zelma did not use the charge card, any judgment should only be entered against Gerson Campbell and not against Zelma Campbell.
Information concerning the obligation of a charge card holder is sent to card holders periodically, including interest rate and obligation of joint card holders.
Plaintiff's employee had personally spoken with Zelma Campbell concerning the delinquent account.
The debt has been carried on the books of the plaintiff at a fixed amount for approximately two years.
Plaintiff's attorney seeks attorney's fees of $750.00.
The Fact Finder recommends that judgment be entered for $7,506.90 plus attorney's fees of $750.00 on behalf of the plaintiff, as follows:
Judgment in the amount of $4,128.45 against the defendant, Zelma Campbell.
Judgment in the amount of $4,128.45 plus costs of $176.80 against the defendant, Gerson Campbell.
John W. Cooney Fact Finder CT Page 7321